Citation Nr: 0010367	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-17 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1990 to July 
1991.  

This matter arises from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit 
sought.  The veteran filed a timely appeal, and the case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDING OF FACT

The veteran has current diagnoses of PTSD, which are linked, 
in pertinent part, by competent medical evidence to her 
reports of an in-service sexual assault (rape).  


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive, but only possible to satisfy the initial 
burden of § 5107.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1995).  In the absence of a well-grounded claim, there is 
no duty to assist the claimant in developing facts pertinent 
to the claim, and the claim must fail.  See Epps v. Gober, 
126 F.3d 1464, 1468 (1997); Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en 
banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be evidence (i.e. 
medical) of a current disability.  Third, there must be 
evidence of a nexus or link between the in-service injury or 
disease and the current disability, as shown through the 
medical evidence.  See Epps, supra.  Lay or medical evidence, 
as appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 506 
(1995); Layno v. Brown, 465, 469 (1994).  Alternatively, a 
claim may be well grounded based upon the application of the 
rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b) (1999).  See Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  

The veteran has claimed entitlement to service connection for 
PTSD.  She contends that she was sexually assaulted by a 
Chief Petty Officer (CPO) while serving on active duty in 
March 1991, and that she has suffered from PTSD ever since 
that time.  A well-grounded claim for service connection for 
PTSD has been submitted when there is "[1] medical evidence 
of a current [PTSD] disability; [2] lay evidence (presumed to 
be credible for these purposes) of an in-service stressor, 
which in a case involving PTSD is the equivalent of in-
service incurrence or aggravation; and [3] medical evidence 
of a nexus or link between service and the diagnosed PTSD 
disability."  See Cohen v. Brown, 10 Vet. App. 128 (1997) 
(citations omitted).  

The evidence shows that the veteran served at the Portsmouth, 
Virginia Naval Hospital during Operation Desert Storm.  She 
contends that her supervisor, a Navy CPO, sexually harassed 
her for a period time.  Such acts of sexual harassment 
included derogatory comments of a sexual nature, and 
unwelcome sexual advances to the veteran.  She maintains that 
she rejected these advances, and that the CPO subsequently 
stopped engaging in such conduct towards her for a period of 
time.  Following this, the veteran asserts that she and a 
group of friends were joined by the CPO at the 
noncommissioned officers' (NCO) club, and that afterwards she 
accepted a ride back to her barracks with the CPO in his 
personal vehicle.  According to the veteran, the CPO then 
assaulted her and forced her to commit acts of oral sodomy 
upon his person.  She claims that afterwards, she became 
sullen and withdrawn, and that she never reported the 
incident to anyone out of fear, shame, and embarrassment.  

Clinical treatment records dated in June and October 1992 
show that the veteran exhibited symptoms of depression 
including poor sleeping habits, loss of libido, irritability, 
and loss of interest in usual activities.  The attending 
physician, Dr. Pauze, noted that the veteran had received 
counseling for depression from a psychologist in Richmond, 
Virginia, and that she was familiar with such symptoms.  In 
October 1992, the veteran was noted to have been taking a 
prescription for Prozac for mild depression since June of 
that year.  

VA clinical treatment records dating from January 1996 
through September 1997 show that the veteran was diagnosed 
with "complex PTSD" with depression in May 1996.  These 
diagnoses continued through September 1997, and it was 
generally noted that the veteran reported that she had been 
sexually assaulted during service, and that her PTSD was 
considered to have been a result of that assault.  A 
treatment note dated in February 1997 indicates that the 
veteran had completed a "Victim to Victor" counseling 
course in December 1996, designed to help her cope with her 
claimed trauma.  

An inpatient treatment record dated in July 1996 shows that 
the veteran was admitted to the John Ulmstead Hospital from 
July through September 1996 following a suicide attempt.  The 
inpatient treatment summary made no mention of any reports of 
the veteran having allegedly been raped in service or that 
she had PTSD.  Rather, the record reflects that the veteran 
reported that she became so upset over her son's rejection of 
her lesbian orientation that she decided to take 20 Xanax 
tablets.  The treating physician noted that the veteran's 
suicide attempt was not a planned occurrence, but rather was 
an impulsive act.  The treating physician concluded with Axis 
I diagnoses of adjustment disorder with mixed disturbance of 
emotions and conduct and with a major depressive disorder in 
full remission.  There was no mention or suggestion of any 
PTSD.  

The veteran's treating VA physician, Marian Butterfield, 
M.D., M.P.H., submitted a statement dated in May 1997.  Dr. 
Butterfield indicated that she had served as the veteran's 
treating psychiatrist since February 1995, and that the 
veteran initially presented with depressive and mood symptoms 
consistent with recurrent major depression and atypical panic 
without agoraphobia.  According to Dr. Butterfield, over 
time, it became clear to her that the veteran suffered from 
what she characterized as "complex PTSD" that was related 
to sexual trauma sustained during her active service.  Dr. 
Butterfield went on to describe the veteran's symptoms 
including avoidance, severe nightmares, and heightened 
arousal.  Dr. Butterfield indicated that after the veteran 
reported having been sexually assaulted during her active 
service, she had been enrolled in a "Victim to Victor" 
sexual trauma treatment group designed for women who 
sustained sexual trauma during a military tour.  Dr. 
Butterfield stated that the veteran made "good progress" 
with the treatment group, but that she continued to 
experience symptomatology associated with PTSD.  

In conjunction with her claim for service connection, the 
veteran submitted a statement dated in June 1997 from [redacted] 
[redacted], who described herself as a close friend and co-
worker of the veteran.  Ms. [redacted] stated that the veteran 
experienced a change in her behavior in the months following 
March 1991.  According to Ms. [redacted], the veteran was 
"elated the day she was finally accepted into the Naval 
Reserves," and that "it was a dream come true."  Upon 
being activated for duty and deployed to the Portsmouth Naval 
Hospital in support of Operation Desert Storm, Ms. [redacted] 
stated that the veteran was excited over this prospect, that 
she initially wrote and telephoned often, that her mood was 
generally upbeat and that she communicated freely.  However, 
after March 1991, Ms. [redacted] indicated that the veteran's 
mood changed drastically.  According to Ms. [redacted], the 
veteran moved out of her barracks and into a private 
residence which she rarely left.  Ms. [redacted] stated that her 
telephone conversations with the veteran became "distant and 
vague" and that the veteran called once in the midst of a 
major anxiety attack and was unable to calm herself.  
Following this, Ms. [redacted] indicated that the veteran became 
depressed and reclusive, experienced sudden mood swings, and 
that upon her discharge, she could no longer handle the 
stress of working as a licensed practical nurse (LPN) at a 
local psychiatric hospital.  

An additional statement was received in July 1997 from the 
veteran's acquaintance, [redacted].  Ms. [redacted] stated that 
she and the veteran had been good friends before, during, and 
after Operation Desert Storm.  Ms. [redacted] indicated that she 
and the veteran served together at the Portsmouth Naval 
Hospital, and had lived in barracks on the premises.  She 
stated that the veteran had undergone some sort of drastic 
personality change in approximately March 1991.  According to 
Ms. [redacted], the veteran's personality changed from cheerful and 
outgoing to quiet and withdrawn.  She indicated that the 
veteran began spending less time around her friends, and 
would not open her barracks door when someone knocked.  Ms. 
[redacted] stated that the veteran moved into a private residence 
shortly afterwards without any explanation.  With respect to 
social activity, the veteran only discussed her work during 
this period, and would not accept any social invitations.  

A statement dated in September 1997 was received from Claudia 
A. Johnson, Licensed Clinical Psychologist, indicating that 
she had treated the veteran several years previously in 
Roanoke, Virginia.  Dr. Johnson stated that the veteran's 
treatment records were no longer available, but that she 
recalled a telephone conversation in which she spoke with the 
veteran during her active service, and that she appeared to 
be uncharacteristically agitated.  However, she indicated 
that she could not recall the substance of her conversation 
with the veteran.  Dr. Johnson stated that she was unable to 
offer any further information.  

In March 1998, the veteran underwent a VA rating examination.  
The report of that examination shows that the veteran 
indicated that she was subjected to forms of involuntary 
"sexual experimentation" by a half sibling at approximately 
age seven or eight.  In addition, the veteran reported that 
she had been married twice previously.  The first marriage 
produced two sons, and the second marriage produced two 
daughters and reportedly ended in 1979 due to her husband's 
substance abuse and domestic violence.  She completed her LPN 
training during that period, and worked as a nurse.  The 
veteran stated that she had always been interested in joining 
the military, and finally enlisted in the Naval Reserves at 
age 40.  The veteran also recounted the alleged sexual 
assault which she claims occurred while she was activated for 
duty in support of Operation Desert Storm.  According to the 
veteran, the onset of her symptomatology began with her 
inability to effectively deal with male patients.  The 
veteran indicated that she was fired from her job in December 
1997 due to the problems she faced in that regard.  She also 
reported that she was preparing to become a registered nurse 
(RN) in the hope that she would not have to deal with male 
patients, but that her increasing difficulties in 
concentration and mood disorder had hindered that training.  
The veteran's self-reported symptoms included nightmares with 
sleep disturbance, memory and concentration problems, 
distressing memories of the sexual assault, tearfulness, 
unwillingness to leave her home, avoidance, depression, and 
feelings of being threatened.  

On examination, the veteran was found to be depressed, but 
her hygiene and grooming were described as good, affect was 
appropriate, speech was clear, coherent, and goal directed, 
and there was no evidence of a thought disorder.  Insight and 
judgment were adequate, the veteran denied experiencing any 
hallucinations, delusions, or homicidal or suicidal ideation, 
but she became tearful and hesitant when describing the 
alleged sexual assault in service.  The examiner indicated 
that the results of a "TSI" test were consistent with 
sexual trauma.  The examiner concluded with a diagnosis of 
Axis I PTSD, and noted the veteran's history of childhood 
sexual abuse, physical and sexual abuse during her second 
marriage, and her reported history of a sexual assault during 
service.  The examiner offered her opinion that the most 
salient factor in the veteran's PTSD was the sexual assault 
in service, but also noted that the other history of sexual 
abuse may have had some impact on the diagnosed PTSD.  

The Board has reviewed this evidence, and concludes that as 
the veteran has multiple diagnoses of PTSD which have been 
linked to an alleged in-service sexual assault, her claim for 
service connection for PTSD is well grounded.  Her treating 
physician, Dr. Butterfield has concluded that the veteran has 
PTSD resulting from sexual trauma, and appears to have 
supported this conclusion with evidence consisting primarily 
of the veteran's symptomatology and her self-reported account 
of a sexual assault in service.  In addition, the report of 
the March 1998 rating examination contains the examiner's 
opinion that the veteran has PTSD resulting from sexual 
trauma experienced during her active service.  The Board 
notes that such evidence as presented here includes a 
diagnosis of PTSD, and a nexus between the diagnosed disorder 
and the veteran's active service.  

The veteran's reported account of her stressor of having been 
sexually assaulted is sufficient to well ground her claim.  
However, by itself, her self-reported account of the alleged 
stressor is not sufficient to warrant a grant of service 
connection for PTSD.  The March 1998 rating examination 
report includes a prior history of sexual abuse as a child, 
and sexual and physical abuse during the veteran's second 
marriage.  The examiner offered her opinion that the alleged 
in-service sexual assault constituted the primary cause of 
the veterans diagnosed PTSD, her other episodes of sexual and 
physical abuse may have also contributed to that disorder.  
However, it was unclear as to the extent to which the other 
episodes of abuse may have contributed to the PTSD.  

The Board also notes that the RO has undertaken measures to 
assist the veteran in further developing her claim.  The 
veteran has indicated that she never reported the alleged 
sexual assault to anyone until approximately five years after 
the alleged event.  She has submitted two statements from 
close friends who claimed to have witnessed a radical 
personality change in the veteran, dating from approximately 
March 1991, the time the claimed assault allegedly occurred.  
Without regard for the validity of the veteran's contentions 
that she was sexually assaulted in service, the Board finds 
that she has met all elements of a well-grounded claim for 
service connection for PTSD.  However, while the Board finds 
that her claim for service connection is well grounded, 
further evidentiary development is required before the case 
can be finally adjudicated.  The additional development will 
be addressed in the REMAND portion of this decision.  


ORDER

The veteran's claim for service connection for PTSD is well 
grounded, and to this extent only, her appeal is granted.  


REMAND

Given that the veteran has presented evidence of a well-
grounded claim for service connection for PTSD, the Board 
observes that the VA has a further obligation to assist her 
in the development of evidence to support her claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, 126 F.3d 1464.  The veteran has 
presented evidence of multiple diagnoses of PTSD, and medical 
opinions of a nexus or link between the diagnosed disorder 
and her active service.  While there may be some question as 
to the validity of these nexus opinions in light of the 
veteran's unverified stressor, for purposes of establishing a 
well-grounded claim, the nexus requirement has nonetheless 
been fulfilled.  See Cohen, 10 Vet. App. at 128.  

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) stated that once a claim for service 
connection for PTSD has been submitted based upon sexual 
assault, the VA's duty to assist requires compliance with the 
VA adjudication manual, in the development of the claim.  
Specifically, in the absence of direct supporting evidence, 
secondary evidence may need interpretation by a VA 
neuropsychiatric physician to relate behavioral changes to 
the alleged assault.  See Patton v. West, 12 Vet. App. 272, 
279 (1999), citing Manual M21-1, Part III, Para. 5.14c(9).  

The record shows that the veteran served on active duty at 
the Portsmouth Naval Hospital during Operation Desert Storm.  
She claims to have been sexually assaulted by her supervising 
CPO in March 1991, and that she now has PTSD as a result of 
that assault.  The veteran has indicated that she did not 
report this alleged incident to anyone until several years 
afterwards.  She has presented two statements from close 
associates that she experienced a drastic personality change 
at the time the alleged incident occurred, and her treating 
and examining physicians have offered opinions that she 
displays symptomatology consistent with sexual trauma.  

The Board finds that in order to further corroborate the 
veteran's claimed stressor, it would be helpful to obtain her 
service personnel records from her active duty period, 
containing personnel proficiency reports and performance 
evaluations made during this period.  In addition, the Board 
notes that the treatment record dated in June 1992 indicates 
that at that time, the veteran was receiving psychological 
counseling for depression on a monthly basis in Richmond, 
Virginia.  Those treatment records do not appear to be 
associated with the claims file, or otherwise of record.  It 
is also unclear from whom the veteran was receiving 
counseling at that time in Richmond, as Dr. Johnson indicated 
that she had treated the veteran in Roanoke, Virginia, and 
that her treatment notes were no longer available.  In any 
event, the Board finds that it is also necessary to determine 
the name and address of the health-care provider from whom 
the veteran received psychological counseling prior to and 
during June 1992, and obtain and associate those records with 
the veteran's claims file.  Following this, the RO should 
readjudicate the veteran's claim on the basis of all 
available evidence.  

Therefore, this case is REMANDED for the following actions:  

1.  The RO should contact the veteran and 
determine the health care provider with 
whom she underwent psychological 
counseling in Richmond, Virginia, in or 
around June 1992.  The records of that 
treatment should be obtained and 
associated with the veteran's claims 
file.  In addition, the veteran's service 
personnel records containing performance 
evaluations, which may reflect behavioral 
changes, dated during and after her 
period of active service during Operation 
Desert Storm should be obtained and 
associated with the veteran's claims 
file.  

2.  The veteran's claims file should be 
referred to a VA Board certified 
psychiatrist who has neither treated nor 
examined the veteran for review.  The 
examining psychiatrist is requested to 
offer an opinion as to whether the 
evidence as contained in the claims file 
is sufficient to determine if the veteran 
was sexually assaulted in service.  The 
examiner is also requested to offer an 
opinion as to whether the veteran's 
reported history of having experienced 
sexual abuse as a child and sexual and 
physical abuse during her second marriage 
is sufficient to have caused the 
diagnosed PTSD, or whether these 
incidents are otherwise sufficient, by 
themselves, to have resulted in 
psychiatric test results consistent with 
sexual trauma.  If such determinations 
cannot be made from the evidence of 
record, the examiner should so indicate.  
A complete rationale for all opinions and 
conclusions expressed should be set forth 
in the typed examination report.  

3.  The RO should adjudicate the 
veteran's claim for service connection 
for PTSD on the basis of all available 
evidence.  If the benefit sought is not 
granted, the veteran and her 
representative should be furnished with a 
supplemental statement of the case 
wherein all pertinent statutes and 
regulations must be fully set forth.  The 
veteran and her representative should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further action.  


The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence she desires to have 
considered in connection with her current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until she is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 
- 12 -


- 1 -


